                                    COUNTY OF SUFFOLK




                                            STEVE BELLONE
                                       SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                             DEPARTMENT OF LAW
COUNTY ATTORNEY


December 23, 2020

Frank Restagno, Esq.
Winston & Strawn, LLP
200 Park Avenue
New York, NY 10166

Re:     Castaneda v. County of Suffolk, et al.
        17-cv-4267(RRM)(ARL)

Dear Mr. Restagno,

Enclosed please find a CD containing relevant emails responsive to your discovery request for
the following Suffolk County Record Room Sergeants:

Adeline Ayers
Kenneth Bockelman
Kevin Brady
Michael Donegan
Michael Ervolino
Robert Hennigan
Brian LoPiccolo
Mark McCormick
William McGregor
Michael Wooley

The searches were conducted using the names S. Vanderos, Richard McClancy, and E. Bowman,
as well as the e-mail domains ice.dhs.gov and dhs.gov.      Approximately 12 emails are being
withheld as they relate to the transfer of two inmates in Federal criminal prosecutions by way of
sealed orders of the United States District Court. Additional e-mails were also withheld relating to
FEMA SID training, Fire Inspection/safety training and other courses from the Federal Law
Enforcement Training Center (FLETC). A detailed privilege log is being prepared and will be
provided shortly.

The breakdown of the number of total e-mails in each account that was searched are as follows:

Adeline Ayers
 Inbox – 1280
 Sent- 1159
 Deleted -4305
LOCATION                              MAILING ADDRESS
H. LEE DENNISON BLDG.                  P.O. BOX 6100                                        (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦    HAUPPAUGE, NY 11788-0099        ♦           TELECOPIER (631) 853-5169
Kenneth Bockelman
 Inbox – 5480
 Sent- 153
 Deleted -99

Kevin Brady
 Inbox – 3799
 Sent- 710
 Deleted - 3659

Michael Donegan
 Inbox – 4439
 Sent- 105
 Deleted -62

Michael Ervolino
 Inbox – 2619
 Sent- 496
 Deleted -442

Robert Hennigan
 Inbox – 1325
 Sent- 701
 Deleted -408

Brian LoPiccolo
 Inbox – 483
 Sent- 383
 Deleted -268

Mark McCormick
 Inbox – 5174
 Sent- 1554
 Deleted -221

William McGregor
 Inbox – 2041
 Sent- 30
 Deleted -2

Michael Wooley
 Inbox – 3497
 Sent- 218
 Deleted -109



LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                           (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099   ♦   TELECOPIER (631) 853-5169
Please do not hesitate to call me if you have any questions regarding the enclosed CD.

Very truly yours,

Dennis M. Cohen
Suffolk County Attorney

/s/ Brian C. Mitchell
By: Brian C. Mitchell
Assistant County Attorney

Enc.




LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                                     (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099      ♦          TELECOPIER (631) 853-5169
